Citation Nr: 1705713	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  09-34 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for non-Hodgkin's lymphoma, to include as due to exposure to ionizing radiation and/or chemical exposure.  

2.  Entitlement to service connection for prostate cancer, to include as due to exposure to ionizing radiation and/or chemical exposure.  


REPRESENTATION

Appellant represented by:	Vermont Office of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from September 1959 to March 1961.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2008 decision of the Department of Veterans Affairs (VA) Regional Office in White River Junction, Vermont, that denied service connection for non-Hodgkin's lymphoma and for prostate cancer, both to include as due exposure to ionizing radiation and/or chemical exposure.  

In September 2010, the Veteran appeared at a Board videoconference hearing before the undersigned Veterans Law Judge.  

In March 2011, the Board remanded this appeal for further development.  


FINDINGS OF FACT

1.  The Veteran did not participate in a radiation-risk activity during his active service, and there is evidence of exposure to ionizing radiation of no greater than 0.625 rem.  

2.  The Veteran has been diagnosed with non-Hodgkin's lymphoma, a radiogenic disease.  

3.  The Veteran's non-Hodgkin's lymphoma was not present during service or for many years thereafter, and was not caused by any incident of service, including exposure to ionizing radiation and/or chemical exposure.  

4.  The Veteran has been diagnosed with prostate cancer, a radiogenic disease.  

5.  The Veteran's prostate cancer was not present during service or for many years thereafter, and was not caused by any incident of service, including exposure to ionizing radiation and/or chemical exposure.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for non-Hodgkin's Lymphoma, to include as due to exposure to ionizing radiation and/or chemical exposure, have not been met.  §§ 1101, 1112, 1113, 1131, 1137, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.311 (2016).  

2.  The criteria for service connection for prostate cancer, to include as due to exposure to ionizing radiation and/or chemical exposure, have not been met.  §§ 1101, 1112, 1113, 1131, 1137, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.311 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

Service connection for a disorder which is claimed to be attributable to radiation exposure during service can be accomplished in three different ways.  See Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd, 120 F.3d. 1239 (Fed. Cir. 1997).  First, there are specific diseases that may be presumptively service connected if manifest in a radiation-exposed Veteran.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  A "radiation-exposed" Veteran is one who participated in a radiation-risk activity.  A "radiation-risk activity" includes the onsite participation in a test involving the atmospheric detonation of a nuclear device, occupation of Hiroshima or Nagasaki during World War II, or presence at certain specified sites.  38 C.F.R. § 3.309(d)(3).  In applying this statutory presumption, there is no requirement for documenting the level of radiation exposure.  

Second, other "radiogenic" diseases, such as any form of cancer listed under 38 C.F.R. § 3.311(b)(2), found five years or more after service in an ionizing radiation-exposed Veteran may also be service-connected if the VA Under Secretary for Benefits determines that they are related to ionizing radiation exposure while in service, or if they are otherwise linked medically to ionizing radiation exposure while in service.  Other claimed diseases may be considered radiogenic if the claimant has cited or submitted competent scientific or medical evidence that supports that finding.  38 C.F.R. § 3.311(b)(4).  When it has been determined that: (1) a Veteran has been exposed to ionizing radiation as a result of participation in the atmospheric testing of nuclear weapons; (2) the Veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest five years or more after exposure, the claim will be referred to the Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).  When such a claim is forwarded for review, the Under Secretary for Benefits shall consider the claim with reference to 38 C.F.R. § 3.311(e) and may request an advisory medical opinion from the Under Secretary of Health.  38 C.F.R. §§ 3.311(b), (c)(1).  The medical adviser must determine whether sound scientific and medical evidence supports a conclusion that it is "at least as likely as not" that the disease resulted from in-service radiation exposure or whether there is "no reasonable possibility" that the disease resulted from in-service radiation exposure.  38 C.F.R. § 3.311(c)(1).  

Third, direct service connection can be established by showing that the disease or malady was incurred during or aggravated by service, a task which includes the burden of tracing causation to a condition or event during service.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection claims based on in-service exposure to radiation may be addressed under 38 C.F.R. § 3.309(d) or § 3.311.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The Veteran contends that he has non-Hodgkin's lymphoma and prostate cancer that are related to service, to include as due to exposure to ionizing radiation and/or chemical exposure.  The Veteran specifically maintains that he was exposed to ionizing radiation while performing routine maintenance and cleaning duties in regard to Nike Hercules missile batteries and that such missiles had nuclear warheads.  He states that the shielding around the nuclear warheads on those missiles was not as robust as required by current standards.  The Veteran maintains that he was never issued a dosimeter or other radiation measurement devices while working around the missiles.  The Veteran also asserts that he was exposed to hydraulic fluids while performing maintenance on the missiles and that they routinely leaked fluids.  He has also submitted documentation regarding the carcinogenic nature of hydraulic fluids.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran served on active duty in the Army from September 1959 to March 1961.  His DD Form 214 lists his occupational specialty as a launcher crewman.  His service personnel records indicate that he served in units including Battery C, 4th Missile Battalion, 71st Artillery.  Such records do not specifically refer to any exposure to ionizing radiation and/or chemical exposure.  

A May 2011 response from the National Personnel Records Center (NPRC), in regard to a request to furnish DD Form 1141/records of exposure to radiation, indicates that the requested information was not a matter of record.  

A December 2013 response from the Department of the Army, United States Army Aviation and Missile Command, indicates that the United States Army Dosimetry Center researched the files for records of exposure to ionizing radiation for the Veteran, and that they were unable to locate any records for him.  It was noted that the search of the files was conducted using the personal information provided by the RO.  

A July 2014 statement from the Department of the Army, U.S. Army Institute of Public Health indicates that an inquiry regarding the Veteran's service was forwarded to the Veterans' Radiation Exposure Investigation Program (VREIP) at the Army Institute of Public Health.  It was noted that the VREIP program researched and provided estimates of radiation doses to the VA.  The statement reports that the RO had requested copies of any ionizing radiation dosimetry records for the Veteran from the U.S. Army Dosimetry Center and that a response was received that they did not have dosimetry-related records from the Veteran.  

The statement from Department of the Army, U.S. Army Institute of Public Health indicates that based on a review of the Veteran's job history, the records provided, the lack of any dosimetry records, and the information in an enclosure, it was unlikely that the Veteran received a radiation dose exceeding 5 millisievert (mSv) per year (0.5 rem per year) which was the current [circa 1980] Environmental Protection Agency limits for the general public during the period under consideration.  The statement reflects that, therefore, for the period from January 1960 to March 1961 (fifteen months), the Veteran's radiation dose would not likely exceed 6.25 mSv (0.625 rem).  

The Veteran's service treatment records do not show treatment for non-Hodgkin's lymphoma or for prostate cancer.  

Post-service VA treatment records show that the Veteran was treated for follicular and diffuse large B cell lymphoma and non-Hodgkin's lymphoma, as well as prostate cancer (prostate adenocarcinoma).  

The first question before the Board is whether the Veteran meets the criteria for qualification as a "radiation-exposed" Veteran.  His service records do not reflect any exposure to radiation monitored by dosimetry badge or that he participated in atmospheric nuclear weapon testing or any other radiation risk activity, as defined by 38 C.F.R. § 3.309(d)(3).  As there is no evidence demonstrating participation in a "radiation-risk activity," he does not meet the criteria for qualification as a "radiation-exposed" Veteran.  

As the Veteran's participation in a radiation-risk activity has not been confirmed, in order to qualify for service connection for non-Hodgkin's lymphoma and for prostate cancer as a result of exposure to ionizing radiation, there must be evidence documenting the level of his radiation exposure, and his non-Hodgkin's lymphoma and for prostate cancer, as a "radiogenic" disease, must be determined by the VA Under Secretary of Health to be related to ionizing radiation exposure while in service, or otherwise be linked medically to ionizing radiation exposure while in service.  

The Board observes that non-Hodgkin's lymphoma and for prostate cancer are not diseases listed in 38 C.F.R. § 3.309(d) for which the VA Secretary has determined that a positive association with radiation exposure exists.  The Veteran also did not have onsite participation in a test involving the atmospheric detonation of a nuclear device or otherwise participate in a radiation-risk activity during service as defined in 38 C.F.R. § 3.309.  Accordingly, presumptive service connection under 38 C.F.R. § 3.309(d) is not available.  

The Board notes that although presumptive service connection cannot be established for non-Hodgkin's lymphoma and for prostate cancer under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d), they are "radiogenic" diseases under 38 C.F.R. § 3.311(b).  See 38 C.F.R. § 3.311(b)(2).  The Board observes that, in such cases, special development procedures are required, including referral to the VA Undersecretary for Benefits to determine whether a relationship in fact exists between the disease and a Veteran's exposure in service.  The Board must consider all relevant factors, including the amount of radiation exposure, in determining whether the record supports the contended etiologic relationship.  See 38 C.F.R. § 3.311.  

In this case, as noted above, a July 2014 statement from the Department of the Army, U.S. Army Institute of Public Health indicates that an inquiry regarding the Veteran's service was forwarded to VREIP at the Army Institute of Public Health and that it was determined that for the period from January 1960 to March 1961 (fifteen months), the Veteran's radiation dose would not likely exceed 6.25 mSv (0.625 rem).  

In February 2016, in accordance with 38 C.F.R. § 3.311, the Director, VA Compensation Service, in pertinent part, requested an opinion from the Deputy Chief Consultant, Post Deployment health Services, as to whether it was at least as likely as not that the Veteran's non-Hodgkin's lymphoma and for prostate cancer resulted from exposure to ionizing radiation.  

In an April 2016 memorandum, the Deputy Chief Consultant, Post Deployment Health Services reported that the Veteran served honorably in the Army from September 1959 to March 1961.  The physician stated that the medical evidence revealed a diagnosis of B cell Lymphoma in May 2001 and prostate cancer in August 2005.  It was noted that a review of available evidence also revealed a diagnosis of basal cell carcinoma (BCC) of the left temple area in March 2008.  

The physician reported that the Army provided a July 2014 letter with a possible radiation dose that the Veteran could have received from his January 1960 to March 1961 period of service.  The physician stated that available records do not contain any DD Form 1141s and that, based on the July 2014 Army letter, the radiation dose the Veteran received during service did not exceed 0.625 rem.  

The physician indicated that the Health Physics Society, in their position statement, PS010-1, Radiation Risk in Perspective, revised in July 2010, states that in accordance with the current knowledge of radiation and the health risks, they recommended against quantitative estimation of health risks below an individual dose of 5 rem in one year or a lifetime dose of 10 rem above that received from natural sources.  It was noted that such position statement also indicates that there was substantial and convincing scientific evidence for health risks following high-dose exposures, but that below 5-10 rem (which included occupational and environmental exposures), risks of health effects were either too small to be observed or were non-existent.  

The physician maintained that since the Veteran's radiation dose did not exceed 5 rem in one year or 10 rem in a lifetime, it was his opinion that it was unlikely that B cell Lymphoma, prostate cancer, and/or BCC were caused by radiation exposure during the Veteran's military service.  

In light of above, service connection is not warranted for non-Hodgkin's lymphoma and for prostate cancer, as radiogenic diseases under 38 C.F.R. § 3.311.  

Notwithstanding the development procedures of 38 C.F.R. § 3.311, service connection may also be established by competent evidence establishing the existence of a medical nexus between a claimed disability and exposure to ionizing radiation during active service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Additionally, the Board notes that the Veteran has also claimed that his non-Hodgkin's lymphoma and for prostate cancer, are due to chemical exposure, including hydraulic fluid, during service as a result of performing his duties in regard to Nike Hercules missile batteries.  

A May 2016 VA hematologic and lymphatic conditions examination report includes a notation that the Veteran's claims file was reviewed.  The examiner indicated that the Veteran had been diagnosed with non-Hodgkin's lymphoma.  The examiner maintained that the Veteran's primary hematologic or lymphatic condition was in remission.  

The examiner discussed the Veteran's medical history in some detail.  The examiner indicated that the Veteran's non-Hodgkin's lymphoma was less likely than not (less than 50 percent probability) caused by the claimed in-service injury, event, or illness.  The examiner stated that the Veteran had non-Hodgkin's lymphoma.  The examiner reported that the VA had not conceded that exposure to toxins (including hydraulic fluid "MIL H 19457"), other than Agent Orange, as having caused non-Hodgkin's lymphoma during military service.  The examiner stated that the Veteran was not exposed to Agent Orange.  The examiner reported that a January 2016 letter (apparently a request for a radiation memorandum which listed the Veteran's contentions in regard to hydraulic fluid) suggesting that it might be possible that contaminants (notably hydraulic fluid "MIL H 1947") may have been the carcinogenic agents responsible for the Veteran's lymphoma or prostate cancer, was purely speculative.  

A May 2016 prostate cancer examination report, by the same examiner who performed the May 2016 VA hematologic and lymphatic conditions examination, also includes a notation that the Veteran's claims file was reviewed.  The examiner indicated that the Veteran had been diagnosed with metastatic prostate cancer, with a date of diagnosis in 2005.  The examiner reported that the status of the disease was active and that the Veteran was currently undergoing treatment for prostate cancer including radiation therapy, antineoplastic chemotherapy and androgen deprivation therapy.  

The examiner discussed the Veteran's medical history in detail.  The examiner commented that the Veteran's claimed prostate cancer was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner stated that the Veteran had prostate cancer.  The examiner reported that the VA had not conceded that exposure to toxins, including hydraulic fluid, other than Agent Orange as having caused prostate cancer during military service.  It was noted that other explanations as described were speculative.  

The Board observes that the probative medical evidence does not suggest that the current non-Hodgkin's lymphoma and prostate cancer are related to the Veteran's period of service.  In fact, the probative medical evidence provides negative evidence against this finding, indicating that the Veteran's present non-Hodgkin's lymphoma and prostate cancer began many years after service, without relationship to service.  The Deputy Chief Consultant, Post Deployment Health Services specifically concluded that it was unlikely that B cell Lymphoma and prostate cancer were caused by radiation exposure during the Veteran's military service.  Additionally, the VA examiner who performed the VA hematologic and lymphatic conditions examination and prostate cancer examinations, respectively, specifically found that the Veteran's non-Hodgkin's lymphoma and prostate cancer were less likely than not incurred during service, to include as due to chemical exposure.  

The Veteran has asserted that his non-Hodgkin's lymphoma and prostate cancer had their onset during his period of service.  While the Veteran is competent to report that he had problems that he thought were due to non-Hodgkin's lymphoma or prostate cancer, as well as prostate problems, during service or since service, he is not competent to diagnose his currently claimed prostate cancer as related to service, to include as due to exposure to ionizing radiation and/or chemical exposure.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional); Buchanan v. Nicholson, 451 F.3d. 1331 (Fed. Cir. 2006) (lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself).  In the Veteran's case, such a nexus opinion requires a certain level of expertise given the medically complex question.  A lay opinion is not sufficient in this case to prove nexus.  

The preponderance of the evidence is against the claims for entitlement to service connection for non-Hodgkin's lymphoma and for prostate cancer, both to include as due to exposure to ionizing radiation and/or chemical exposure; there is no doubt to be resolved; and service connection for non-Hodgkin's lymphoma and for prostate cancer, both to include as due to exposure to ionizing radiation and/or chemical exposure, is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for non-Hodgkin's lymphoma, to include as due to exposure to ionizing radiation and/or chemical exposure, is denied.  

Service connection for prostate cancer, to include as due to exposure to ionizing radiation and/or chemical exposure, is denied.  


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


